12/14/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0057



                            No. DA 21-0057


IN THE MATTER OF:

D.A.T.

     A Youth.


                                ORDER


     Upon consideration of Appellant’s unopposed motion to file

appendixes under seal, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s Motion to File

Appendixes Under Seal, this Order, and all Appendixes documents filed

in Appellant’s Opening Brief shall be filed under seal.




                                                                 Electronically signed by:
                                                                       Mike McGrath 1
                                                          Chief Justice, Montana Supreme Court
                                                                    December 14 2021